Exhibit 10.1
AMENDED AND RESTATED VOTING AGREEMENT
AMENDED AND RESTATED VOTING AGREEMENT (this “Agreement”), dated as of
January 28, 2010, between the undersigned stockholders (“Stockholders”) of
SERVICE1ST BANK OF NEVADA, a Nevada-chartered non-member bank (the “Company”),
and WESTERN LIBERTY BANCORP, a Delaware corporation (“Parent”).
WHEREAS, the Company, Parent, WL-S1 INTERIM BANK, a Nevada corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”) and Curtis W. Anderson as the
representative of the Persons who will be former stockholders of the Company
after the Closing, have entered into an Agreement and Plan of Merger (as the
same may be amended from time to time, the “Merger Agreement”), providing for,
among other things, the merger (the “Merger”) of Merger Sub with and into the
Company pursuant to the terms and conditions of the Merger Agreement;
WHEREAS, as a condition to its willingness to enter into the Merger Agreement,
Parent has requested that the Stockholders make certain representations,
warranties, covenants and agreements with respect to the shares of common stock,
par value $0.01 per share, of the Company (“Company Common Stock”) beneficially
owned by the Stockholders and set forth below the Stockholders’ signatures on
the signature page hereto (with respect to each Stockholder, together with any
additional shares of Company Common Stock acquired by such Stockholder pursuant
to Section 6 hereof, the “Stockholder Shares”); and
WHEREAS, in order to induce Parent to enter into the Merger Agreement, the
Stockholders are willing to make certain representations, warranties, covenants
and agreements with respect to the Stockholder Shares;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, sufficiency and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
Section 1. Representations of the Stockholders. Each Stockholder, severally and
not jointly, represents and warrants to Parent that:
(a) such Stockholder owns beneficially (as such term is defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) all
of the Stockholder Shares free and clear of all liens, claims, charges, security
interests or other encumbrances of any kind or nature and, except pursuant
hereto, there are no options, warrants or other rights, agreements, arrangements
or commitments of any character to which such Stockholder is a party relating to
the pledge, disposition or voting of any of the Stockholder Shares and there are
no voting trusts or voting agreements with respect to the Stockholder Shares;
(b) such Stockholder does not beneficially own any shares of Company Common
Stock other than the Stockholder Shares and other than any options, warrants or
other rights to acquire any additional Shares or any security exercisable for or
convertible into shares of Company Common Stock;

 

 



--------------------------------------------------------------------------------



 



(c) such Stockholder has full power and authority to enter into, execute and
deliver this Agreement and to perform fully his, her or its obligations
hereunder. This Agreement has been duly executed and delivered by such
Stockholder and constitutes the legal, valid and binding obligation of such
Stockholder in accordance with its terms except as may be limited by bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization or similar laws of
general applicability affecting the rights of creditors and subject to general
principles of equity (regardless of whether such enforceability is considered in
equity or at law); and
(d) neither the execution and delivery of this Agreement by such Stockholder nor
the consummation by such Stockholder of the transactions contemplated by this
Agreement will: (i) require the Stockholder to obtain any consent, approval,
authorization or permit of, or filing with or notification to, any person or
entity or any governmental or regulatory authority; (ii) conflict with, result
in a breach of, or result in a default (or give rise to a right of termination,
cancellation or acceleration) under any of the terms, conditions or provisions
of any note, license, agreement or other instrument or obligation to which such
Stockholder is a party or by which such Stockholder or any of such Stockholder’s
assets may be bound; or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to such Stockholder or by which any of
such Stockholder’s assets are bound.
Section 2. Agreement to Vote Shares. Each Stockholder agrees during the term of
this Agreement to vote the Stockholder Shares, and to cause any holder of record
of the Stockholder Shares to vote, (i) in favor of approval of the adoption of
the Merger Agreement and approval of the Merger at every meeting of the
stockholders of the Company at which such matters are considered and at every
adjournment or postponement thereof, (ii) against any action or agreement that
could compete with, prevent, impede, interfere with, attempt to discourage or
adversely affect the Merger or inhibit the timely consummation of the Merger,
(iii) against any action or agreement that would result in a breach in any
material respect of any representation, warranty, covenant, agreement or any
other obligation of the Company under the Merger Agreement and (iv) except for
the Merger and the Merger Agreement, against any merger, consolidation, business
combination, reorganization, recapitalization, liquidation or sale or transfer
of any material assets of the Company or its subsidiaries.
Section 3. No Voting Trusts or Other Arrangements. Each Stockholder agrees that
he, she or it will not, and will not permit any entity under his, her or its
control to, deposit any of the Stockholder Shares in a voting trust, grant any
proxies with respect to the Stockholder Shares or subject any of the Stockholder
Shares to any arrangement with respect to the voting of the Stockholder Shares
other than agreements entered into with Parent.
Section 4. No Proxy Solicitations. During the term of this Agreement, each
Stockholder, solely in such Stockholder’s capacity as a stockholder of the
Company, agrees that such Stockholder will not, and will not permit any entity
under Stockholder’s control to, (a) solicit proxies or become a “participant” in
a “solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act) in opposition to or competition with the consummation of the Merger or
otherwise encourage or assist any party in taking or planning any action which
could compete with, impede, interfere with or attempt to discourage the Merger
or inhibit the timely consummation of the Merger in accordance with the terms of
the Merger Agreement, (b) directly or indirectly encourage, initiate or
cooperate in a stockholders’ vote or action by consent

 

-2-



--------------------------------------------------------------------------------



 



of the Company’s stockholders in opposition to or in competition with the
consummation of the Merger, or (c) become a member of a “group” (as such term is
used in Rule 13d-5 under the Exchange Act) with respect to any voting securities
of the Company for the purpose of opposing or competing with the consummation of
the Merger; provided, however, that nothing in this Agreement shall prevent any
Stockholder from taking any action or omitting to take any action solely as a
member of the Board of Directors of the Company (or any committee thereof) (if
such Stockholder holds such office) or, at the direction of the Board of
Directors of the Company (or any committee thereof), as an officer of the
Company or any of its subsidiaries (if such Stockholder holds such office), in
each case, in accordance with the terms of the Merger Agreement.
Section 5. Transfer of Stockholder Shares. Each Stockholder agrees not to
transfer, sell, offer, exchange, pledge or otherwise dispose of or encumber any
of the Stockholder Shares on or after the date hereof and during the term of
this Agreement. Notwithstanding the foregoing, each Stockholder may transfer any
Stockholder Shares to (i) any family member of such Stockholder, (ii) the
trustee or trustees of a trust for the benefit of such Stockholder and/or one or
more family members, (iii) one or more charitable foundations or organizations
or any trustee or trustees of a trust for the benefit thereof, (iv) a
partnership of which such Stockholder and/or family members of such Stockholder
own all of the partnership interests, (v) a limited liability company of which
such Stockholder and/or family members of such Stockholder own all of the
limited liability company membership interests or (vi) an Affiliate of such
Stockholder; provided, however, that (A) such Stockholder shall provide Parent
with at least five (5) days prior written notice of any such transfer; (B) any
such transferee shall, as a condition to such transfer, execute and deliver to
Parent a counterpart signature page to this Agreement whereby such transferee
shall become bound to the provisions hereof; and (C) any transfer of Stockholder
Shares under this Section 5 shall not release transferor from, and transferor
shall remain fully bound to, the provisions hereof.
Section 6. Additional Shares. Each Stockholder agrees that all shares of Company
Common Stock that such Stockholder purchases, acquires the right to vote or
shares in the voting of, or otherwise acquires beneficial ownership (as defined
in Rule 13d-3 under the Exchange Act) of after the execution of this Agreement
shall be subject to the terms of this Agreement and shall constitute Stockholder
Shares for all purposes of this Agreement.
Section 7. Specific Performance. Each party hereto acknowledges that it will be
impossible to measure in money the damage to the other party if a party hereto
fails to comply with any of the obligations imposed by this Agreement, that
every such obligation is material and that, in the event of any such failure,
the other party will not have an adequate remedy at law or damages. Accordingly,
each party hereto agrees that injunctive relief or other equitable remedy, in
addition to remedies at law or damages, is the appropriate remedy for any such
failure and will not oppose the granting of such relief on the basis that the
other party has an adequate remedy at law. Each party hereto agrees that it will
not seek, and agrees to waive any requirement for, the securing or posting of a
bond in connection with the other party’s seeking or obtaining such equitable
relief.
Section 8. No Agreement as Director or Officer. No Stockholder makes any
agreement or understanding in this Agreement in such Stockholder’s capacity as a
director or

 

-3-



--------------------------------------------------------------------------------



 



officer of the Company or any of its subsidiaries (if such Stockholder holds
such office), and nothing in this Agreement will limit or affect any actions or
omissions taken by a Stockholder in Stockholder’s capacity as such a director or
officer, including in exercising rights under the Merger Agreement, and no such
actions or omissions shall be deemed a breach of this Agreement.
Section 9. Entire Agreement. This Agreement supersedes that certain Voting
Agreement, dated November 6, 2009, between the parties hereto and all other
prior agreements, written or oral, between the parties hereto with respect to
the subject matter hereof and contains the entire agreement between the parties
with respect to the subject matter hereof. This Agreement may not be amended or
supplemented, and no provisions hereof may be modified or waived, except by an
instrument in writing signed by both of the parties hereto. No waiver of any
provisions hereof by either party shall be deemed a waiver of any other
provisions hereof by such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.
Section 10. Notices. All notices, requests, claims, demands or other
communications hereunder shall be in writing and shall be deemed given when
delivered personally, upon receipt of a transmission confirmation if sent by
telecopy or like transmission and on the next business day when sent by Federal
Express, Express Mail or other reputable overnight courier service to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):
If to Parent:
Jason N. Ader
Chairman
c/o Hayground Cove Asset Management LLC
1370 Avenue of the Americas, 28th Floor
New York, New York 10019
Facsimile Number: (212) 445-7801
and to:
Daniel Silvers
President
c/o Hayground Cove Asset Management LLC
1370 Avenue of the Americas, 28th Floor
New York, New York 10019
Facsimile Number: (212) 445-7801
with a copy to:
Jeffrey A. Horwitz, Esq.
Proskauer Rose LLP
1585 Broadway
New York, New York 10036-8299
Facsimile Number: (212) 969-2900

 

-4-



--------------------------------------------------------------------------------



 



If to a Stockholder, to the address or telecopy number set forth for such
Stockholder on the signature page hereof.
Section 11. Miscellaneous.
(a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF. The
parties hereby irrevocably submit to the jurisdiction of the courts of the State
of Delaware solely in respect of the interpretation and enforcement of the
provisions of this Agreement and in respect of the transactions contemplated
hereby, and hereby waive, and agree not to assert, as a defense in any action,
suit or proceeding for the interpretation or enforcement hereof or of any such
document, that it is not subject thereto or that such action, suit or proceeding
may not be brought or is not maintainable in said courts or that the venue
thereof may not be appropriate or that this Agreement may not be enforced in or
by such courts, and the parties hereto irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined in such a
State or Federal court. The parties hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 10 or in such other
manner as may be permitted by law shall be valid and sufficient service thereof.
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OR ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11(a).
(b) If any provision of this Agreement or the application of such provision to
any person or circumstances shall be held invalid or unenforceable by a court of
competent jurisdiction, such provision or application shall be unenforceable
only to the extent of such invalidity or unenforceability and the remainder of
the provision held invalid or unenforceable and the application of such
provision to persons or circumstances, other than the party as to which it is
held invalid, and the remainder of this Agreement shall not be affected.

 

-5-



--------------------------------------------------------------------------------



 



(c) This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument.
(d) This Agreement shall terminate automatically upon the earlier to occur of
(i) the Effective Time (as defined in the Merger Agreement) and (ii) the date on
which the Merger Agreement is terminated in accordance with its terms.
(e) Each party hereto shall execute and deliver such additional documents as may
be reasonably necessary or desirable to effect the transactions contemplated by
this Agreement.
(f) All Section headings herein are for convenience of reference only and are
not part of this Agreement, and no construction or reference shall be derived
therefrom.
(g) The obligations of the Stockholders set forth in this Agreement shall not be
effective or binding upon the Stockholders until after such time as the Merger
Agreement is executed and delivered by the Company, Parent and Merger Sub, and
the parties agree that there is not and has not been any other agreement,
arrangement or understanding between the parties hereto with respect to the
matters set forth herein.
(h) Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party
hereto. Any assignment contrary to the provisions of this Section 11(h) shall be
null and void.
* * * * *
[End of Text; Signature Page Follows]

 

-6-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

            WESTERN LIBERTY BANCORP
      By:   /s/ Jason N. Ader         Name:   Jason N. Ader        Title:  
Chief Executive Officer     

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            CURTIS W. ANDERSON
      By:   /s/ CURTIS W. ANDERSON         Name:           Title:          
Number of Shares of Company Common Stock
Beneficially Owned as of the Date of this
Agreement: 630 shares



 
Street Address



 
City/State/Zip Code

Fax:
 

                       

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            MARK E. BROWN
      By:   /s/ MARK E. BROWN         Name:           Title:           Number of
Shares of Company Common Stock
Beneficially Owned as of the Date of this
Agreement: 200 shares



 
Street Address



 
City/State/Zip Code

Fax:
 

                       

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            JOHN F. DEDOLPH
      By:   /s/ JOHN F. DEDOLPH         Name:           Title:           Number
of Shares of Company Common Stock
Beneficially Owned as of the Date of this
Agreement: 400 shares



 
Street Address



 
City/State/Zip Code

Fax:
 

                       

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            JOHN S. GAYNOR
      By:   /s/ JOHN S. GAYNOR         Name:           Title:           Number
of Shares of Company Common Stock
Beneficially Owned as of the Date of this
Agreement: 150 shares



 
Street Address



 
City/State/Zip Code

Fax:
 

                       

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            KENNY C. GUINN
      By:   /s/ KENNY C. GUINN         Name:           Title:           Number
of Shares of Company Common Stock
Beneficially Owned as of the Date of this
Agreement: 250 shares



 
Street Address



 
City/State/Zip Code

Fax:
 

                       

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            STEVEN D. HILL
      By:   /s/ STEVEN D. HILL         Name:           Title:           Number
of Shares of Company Common Stock
Beneficially Owned as of the Date of this
Agreement: 750 shares



 
Street Address



 
City/State/Zip Code

Fax:
 

                       

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            CARL P. KREPPER
      By:   /s/ CARL P. KREPPER         Name:           Title:           Number
of Shares of Company Common Stock
Beneficially Owned as of the Date of this
Agreement: 300 shares



 
Street Address



 
City/State/Zip Code

Fax:
 

                       

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            WILLIAM E. MARTIN
      By:   /s/ WILLIAM E. MARTIN         Name:           Title:          
Number of Shares of Company Common Stock
Beneficially Owned as of the Date of this
Agreement: 401 shares



 
Street Address



 
City/State/Zip Code

Fax:
 

                       

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            MONTE L. MILLER
      By:   /s/ MONTE L. MILLER         Name:           Title:           Number
of Shares of Company Common Stock
Beneficially Owned as of the Date of this
Agreement: 2,942 shares



 
Street Address



 
City/State/Zip Code

Fax:
 

                       

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            FAFIE E. MOORE
      By:   /s/ FAFIE E. MOORE         Name:           Title:           Number
of Shares of Company Common Stock
Beneficially Owned as of the Date of this
Agreement: 100 shares



 
Street Address



 
City/State/Zip Code

Fax:
 

                       

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            JENNA M. MORTON
      By:   /s/ JENNA M. MORTON         Name:           Title:           Number
of Shares of Company Common Stock
Beneficially Owned as of the Date of this
Agreement: 50 shares



 
Street Address



 
City/State/Zip Code

Fax:
 

                       

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            GEORGE A. RANDALL
      By:   /s/ GEORGE A. RANDALL         Name:           Title:          
Number of Shares of Company Common Stock
Beneficially Owned as of the Date of this
Agreement: 250 shares



 
Street Address



 
City/State/Zip Code

Fax:
 

                       

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            BLAKE L. SARTINI
      By:   /s/ BLAKE L. SARTINI         Name:           Title:           Number
of Shares of Company Common Stock
Beneficially Owned as of the Date of this
Agreement: 4,774 shares



 
Street Address



 
City/State/Zip Code

Fax:
 

                       

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



            TERRENCE L. WRIGHT
      By:   /s/ TERRENCE L. WRIGHT         Name:           Title:          
Number of Shares of Company Common Stock
Beneficially Owned as of the Date of this
Agreement: 1,167 shares



 
Street Address



 
City/State/Zip Code

Fax:
 

                       

[Signature Page to Voting Agreement]

 

 



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed to:

SERVICE1ST BANK OF NEVADA
      By:   /s/ Blake L. Sartini         Name:   Blake L. Sartini       
Title:   Director       

[Signature Page to Voting Agreement]

 

 